Citation Nr: 1317648	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for hay fever.  

3.  Entitlement to service connection for soft-tissue growths.  

4.  Entitlement to service connection for dermatophytosis of the hands, feet, and crural area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in March 2009 at which time it was remanded pursuant to the Veteran's request for a Board videoconference hearing.  In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing.  A transcript of that hearing has been incorporated into the claims file.  Thereafter, the Board remanded the claim for additional development in January 2010 and June 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2012 Remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether the Veteran's current sinusitis and hay fever were etiologically related to service, including the injury sustained to his nose in September 1970, and whether current hay fever was proximately due to or caused by sinusitis.  The examiner was requested to provide a rationale for all conclusions and opinions expressed and specifically was requested to address the Veteran's statements as to continuous symptoms of chronic sinusitis and hay fever since service.  
In June 2012, a VA sinus examination was provided, where the claims file was reviewed.  The examiner provided a negative etiology opinion regarding both direct service connection for sinusitis and hay fever and proximate service connection between hay fever and sinusitis.  However, as a rationale, the examiner stated simply that the medical literature did not support such a nexus and the contentions had no face value.  The examiner did not provide any additional explanation or rationale and did not discuss in the opinion the Veteran's reports of continuous symptoms since service.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the Board finds that a new VA examination is required to obtained the requested opinions.  

In its Remand, the Board also requested that the Veteran be scheduled for a VA skin examination to determine whether the Veteran's current disabilities were etiologically related to service, including the reported "jungle rot" from service in Vietnam.  A VA skin examination was provided in June 2012.  The examiner stated that the only currently present disability was skin warts on the left hand, which he stated was not caused by or related to military service but was more likely due to papilloma virus.  The examiner noted a hyperpigmented area on the inguinal region and feet and stated that they were not fungal infections.  The examiner noted that medical records documented keratosis on the foot and dermatophytosis and onychomicosis, which appeared to be resolved after treatment.  The examiner did not provide any opinions or conclusions related to those diagnoses.  

The Board remand advised the examiner that there was sufficient evidence to demonstrate the presence of soft-tissue growths and dermatophytosis of the hands, feet, and crural area during the pendency of the appeal and requested that an etiology opinion be provided for all skin disorders identified on examination or established by the record.  The examiner did not provide the requested opinions regarding the soft-tissue growths and dermatophytosis.  

As the Board's June 2012 remand order has not been complied with, remand of the issues is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's chronic sinusitis and nasal polyps, hay fever, soft-tissue growths, and dermatophytosis as well as any other identified skin disorders must be provided.

In addition, during the VA examinations, the Veteran reported recent nasal surgery in May 2012.  The last VA treatment record was dated in April 2012.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant and outstanding records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including the reported May 2012 nasal surgery, and associate them with the claims file or Virtual VA.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA sinuses examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current chronic sinusitis, nasal polyps, and/or hay fever/seasonal allergies had onset in service or is otherwise related to a disease or injury in service, including the in-service nose injury.  The examiner is specifically requested to comment on the Internet article the Veteran submitted asserting a possible link between the claimed disabilities and a nasal injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the chronic sinusitis disability caused or aggravated the Veteran's hay fever or seasonal allergies.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
3.  Once the above development has been completed, provide the Veteran with a VA skin examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, to include soft tissue growth and dermatophytosis, had onset in service or is otherwise related to a disease or injury in service, including the reported in-service "jungle rot."  The examiner is advised that even if soft tissue growth and dermatophytosis are not present upon examination, as they were diagnosed during the pendency of the claim, the requested opinion(s) must be provided.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


